Appellate Case: 20-3202     Document: 010110724390       Date Filed: 08/15/2022     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 15, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 20-3202
                                                   (D.C. No. 6:19-CR-10094-EFM-1)
  COREY A. LOGAN, a/k/a Corey Antonio                          (D. Kan.)
  Logan,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, MORITZ, and EID, Circuit Judges.
                  _________________________________

       Corey Logan was shot by an unknown assailant at his mobile home. Shortly

 after first responders carried Logan outside, officers checked his residence for

 additional victims of the shooting. No victims were found, but officers observed

 hallucinogenic mushrooms and a marijuana pipe. Logan refused to consent to a

 search, so the officers obtained a warrant to look for evidence of the shooting, the

 mushrooms, and the marijuana. Indicted on two counts related to the mushrooms,

 Logan moved to suppress the mushroom evidence. The district court denied Logan’s

 motion on the ground that the initial warrantless sweep for victims was justified by


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-3202    Document: 010110724390        Date Filed: 08/15/2022      Page: 2



 exigent circumstances. Alternatively, the district court held that the inevitable

 discovery exception to the exclusionary rule applied because the officers would have

 uncovered the mushrooms while executing a warrant limited to the shooting. Logan

 entered a conditional guilty plea and appeals the suppression issue. Assuming

 without deciding that the warrantless search of Logan’s home was not justified by

 exigency, we conclude that the district court’s application of the inevitable discovery

 exception was not in error. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm.

                                            I.

       On March 29, 2018, at around two o’clock in the morning, there was repeated

 knocking at the front door of Corey Logan’s mobile home in Wichita, Kansas.

 Before Logan could answer the door, an unknown assailant opened fire and fled the

 scene. Also in the home was Samantha Case, who called the police once she realized

 Logan had been shot.

       At 2:19 a.m., Wichita Police Officer Steven McKenna arrived. He found Case

 in the doorway calling for help and followed her to the mobile home’s south

 bedroom, where Logan was on the floor with a gunshot wound to his left side. At

 2:22 a.m., medical personnel reached the bedroom and started evacuating Logan to a

 hospital. Meanwhile, more police officers arrived outside. These officers spotted

 five bullet holes on the mobile home’s exterior, just north of the front door, plus

 corresponding shell casings, which suggested that multiple bullets entered the home’s

 north bedroom. Officers also found blood on the floor near the front door.

                                            2
Appellate Case: 20-3202    Document: 010110724390        Date Filed: 08/15/2022    Page: 3



       Officer McKenna requested Logan’s permission to search the home. Logan

 refused. Officers reentered the home anyway, looking for more victims of the

 shooting. The officers conducting this sweep found neither victims nor evidence of

 the shooter’s identity—but they did find Logan’s hallucinogenic mushrooms. When

 Wichita Police Officer Cale Carson opened the interior door to the north bedroom, he

 immediately recognized a psilocybin grow operation; he also spotted a marijuana

 pipe in the living room. Having found no more victims of the shooting, the officers

 left the home, secured it, and obtained a search warrant from a county judge. The

 warrant permitted law enforcement to reenter Logan’s home to investigate the

 shooting, the mushrooms, and the marijuana.

       In June 2019, a federal grand jury in the District of Kansas returned a two-

 count indictment charging Logan under 21 U.S.C. § 841 with manufacturing a

 controlled substance and possessing with intent to distribute a controlled substance.

 Both counts involved the hallucinogenic mushrooms discovered by police after

 Logan was shot. Logan moved to suppress the evidence and the district court held a

 suppression hearing.

       The court denied Logan’s motion in February 2020. The court held that the

 search that first discovered the mushrooms, although warrantless, was justified by

 exigent circumstances because “the officers had an objectively reasonable basis to

 believe that another victim could have been in the residence.” R. Vol. I at 56.

 Alternatively, the court held that the inevitable discovery exception to the

 exclusionary rule applied because, even if the sweep for victims had never occurred,

                                            3
Appellate Case: 20-3202    Document: 010110724390        Date Filed: 08/15/2022      Page: 4



 the government had demonstrated by a preponderance of the evidence that

 “investigators would have nevertheless discovered evidence of the mushroom grow

 operation while executing a warrant to discover further evidence of the shooting.”

 Id. at 58.

        With the motion to suppress denied, Logan entered a conditional guilty plea to

 the manufacturing count and the government dismissed the possession count. In the

 plea agreement, Logan reserved the right to appeal the suppression issue. The district

 court sentenced Logan to five years’ probation. Logan timely appealed.

                                           II.

        On appeal, Logan argues that the district court erred by denying his motion to

 suppress the mushroom evidence. He challenges both the district court’s finding of

 exigent circumstances and its alternative application of the inevitable discovery

 doctrine. Assuming without deciding that the initial search was not justified by

 exigency, we affirm the district court’s application of inevitable discovery.

                                            a.

        The Fourth Amendment “protects the people from unreasonable searches and

 seizures of ‘their persons, houses, papers, and effects.’” Soldal v. Cook Cty., 506

 U.S. 56, 62 (1992) (quoting U.S. Const. amend. IV). A warrantless search of the

 home is generally presumed unreasonable. See Brigham City v. Stuart, 547 U.S. 398,

 403 (2006). Here, the district court found that an exigency—specifically, the need to

 check Logan’s mobile home for victims of the shooting—rendered the initial search



                                            4
Appellate Case: 20-3202    Document: 010110724390       Date Filed: 08/15/2022       Page: 5



 reasonable. See id. (discussing exigency exception to presumption that warrantless

 home searches are unreasonable).

       The “principal judicial remedy to deter Fourth Amendment violations” is the

 exclusionary rule, which “often requires trial courts to exclude unlawfully seized

 evidence in a criminal trial.” Utah v. Strieff, 579 U.S. 232, 237 (2016). Here, Logan

 invoked the Fourth Amendment exclusionary rule in moving to suppress the

 mushroom evidence on the ground that the initial search of his mobile home was

 unlawful. But the exclusionary rule is subject to several exceptions. See, e.g.,

 Murray v. United States, 487 U.S. 533, 537 (1988) (independent source); United

 States v. Leon, 468 U.S. 897, 913 (1984) (good faith). Here, the district court

 invoked the inevitable discovery exception to the exclusionary rule as an alternative

 ground for denying the motion to suppress.

       Courts apply the inevitable discovery exception where “the prosecution can

 establish by a preponderance of the evidence that the information ultimately or

 inevitably would have been discovered by lawful means.” Nix v. Williams, 467 U.S.

 431, 444 (1984). If so, the Supreme Court has explained, “the deterrence rationale”

 underlying the exclusionary rule “has so little basis that the evidence should be

 received.” Id. The inevitable discovery inquiry is premised on “probability,”

 specifically “how likely it is that a warrant would have been issued and that the

 evidence would have been found pursuant to the warrant.” United States v. Souza,

 223 F.3d 1197, 1204 (10th Cir. 2000). “What makes a discovery ‘inevitable’ is not

 probable cause alone . . . but probable cause plus a chain of events that would have

                                            5
Appellate Case: 20-3202    Document: 010110724390        Date Filed: 08/15/2022     Page: 6



 led to a warrant (or another justification) independent of the search.” Id. (alteration

 omitted) (quoting United States v. Brown, 64 F.3d 1083, 1085 (7th Cir. 1995)).

 “[I]nevitable discovery involves no speculative elements but focuses on demonstrated

 historical facts capable of ready verification.” United States v. Shrum, 908 F.3d

 1219, 1235 (10th Cir. 2018) (quoting Nix, 467 U.S. at 444 n.5).

       In the past, we have found several factors useful in navigating the inevitable

 discovery exception. These include: (1) “the extent to which the warrant process has

 been completed at the time those seeking the warrant learn of the search”; (2) “the

 strength of the showing of probable cause at the time the search occurred”;

 (3) “whether a warrant ultimately was obtained, albeit after the illegal entry”; and

 (4) “evidence that law enforcement agents ‘jumped the gun’ because they lacked

 confidence in their showing of probable cause and wanted to force the issue by

 creating a fait accompli.” United States v. Cunningham, 413 F.3d 1199, 1203–04

 (10th Cir. 2005) (quoting Souza, 223 F.3d at 1204).

       We will assume without deciding that the initial warrantless search of Logan’s

 mobile home was not justified by exigent circumstances and focus instead on the

 district court’s finding that the inevitable discovery exception to the exclusionary

 rule applies. “When this court reviews the denial of a motion to suppress, we view

 the evidence in the light most favorable to the government and accept the district

 court’s factual findings unless clearly erroneous.” United States v. Berg, 956 F.3d

 1213, 1216 (10th Cir. 2020). When a party appeals a district court’s inevitable

 discovery analysis, “[w]e review the district court’s factual determinations for clear

                                             6
Appellate Case: 20-3202    Document: 010110724390       Date Filed: 08/15/2022       Page: 7



 error and its ultimate Fourth Amendment conclusions de novo.” United States v.

 Christy, 739 F.3d 534, 540 (10th Cir. 2014).

        We agree with the government that the district court’s finding that police

 officers would have found the mushroom evidence while executing a lawful warrant

 is a factual finding that we review for clear error. See United States v. Sanchez, 608

 F.3d 685, 692 (10th Cir. 2010). “Findings of fact are clearly erroneous when they are

 unsupported in the record, or if after our review of the record we have the definite

 and firm conviction that a mistake has been made.” La Resolana Architects, PA v.

 Reno, Inc., 555 F.3d 1171, 1177 (10th Cir. 2009) (quoting TransWestern Publ’g Co.

 LP v. Multimedia Mktg. Assocs., Inc., 133 F.3d 773, 775 (10th Cir. 1998)).

                                           b.

        On appeal, Logan argues that the district court erred by only analyzing

 whether probable cause supported a warrant application and ignoring whether the

 mushroom evidence would have been discovered without the initial sweep. He

 contends that the government “made no effort to establish that the evidence would

 still have been in the same location to be discovered at the time the warrant was

 executed.” Aplt. Br. at 33. He emphasizes that the warrant process had not begun

 when police officers checked the home for additional victims, and further argues that

 the government did not offer any evidence about the investigation’s timeline or

 whether the home was secured. Logan also suggests that the district court’s decision,

 if affirmed, “impermissibly creates a crime scene exception for inevitable discovery.”

 Aplt. Br. at 34.

                                            7
Appellate Case: 20-3202    Document: 010110724390         Date Filed: 08/15/2022     Page: 8



       The government responds that the district court’s finding that law enforcement

 inevitably would have discovered the mushroom evidence was not clearly erroneous.

 The same is true, in the government’s view, of Logan’s suggestion that the

 mushrooms may not have remained in the home while the government sought a

 warrant, which the government would ask us to review for plain error. Additionally,

 the government contends that the district court did not focus solely on probable cause

 and that it did not create any exception for crime scenes.

                                            c.

       The factual findings that supported the district court’s application of the

 inevitable discovery exception were not clearly erroneous. First, the district court did

 not clearly err in finding that officers would have obtained a valid warrant to search

 Logan’s mobile home, even if they had not observed the mushrooms while looking

 for additional victims of the shooting. Second, the district court did not clearly err in

 implicitly finding that officers executing such a warrant would have found the

 mushroom evidence. Finally, we reject Logan’s argument about a so-called crime

 scene exception to the Fourth Amendment.

       The district court did not clearly err by finding that, “[e]xtracting the evidence

 of a mushroom grow operation from the search warrant, . . . investigators would have

 nevertheless . . . execut[ed] a warrant to discover further evidence of the shooting.”

 R. Vol. I at 58. Testimony at the suppression hearing provided a reasonable basis for

 that finding. Officer Carson testified that after checking the mobile home for

 additional victims, he “knew that there was going to be a warrant regardless . . . for

                                             8
Appellate Case: 20-3202    Document: 010110724390         Date Filed: 08/15/2022     Page: 9



 evidentiary purposes in relation to the shooting.” R. Vol. III at 63. Asked,

 hypothetically, whether law enforcement would have still sought a warrant without

 finding the mushroom evidence, he responded in the affirmative, indicating that

 officers would have been looking for “any evidence” of the shooting. Id. The

 district court did not commit clear error by crediting Officer Carson’s uncontradicted,

 sworn testimony, and concluding that law enforcement would have sought a warrant

 to search Logan’s residence even if the mushrooms had not been found.

       The district court likewise did not commit clear error by finding that officers

 would have obtained and executed the warrant they would have sought. That is so

 even though the warrant process had not started when officers checked the mobile

 home for additional victims. See Christy, 739 F.3d at 543 (“[A]n effort to obtain a

 warrant is but one factor of the inevitable discovery doctrine in this circuit.”). After

 all, a warrant—albeit one reflecting a warrant application that also covered the

 mushrooms and marijuana—was obtained and executed within a few hours of the

 shooting. Even without the mushroom and marijuana component of the warrant, it

 was essentially a certainty that evidence of the shooting would be found if the mobile

 home were searched. See Cunningham, 413 F.3d at 1204. It also does not appear

 that “law enforcement agents ‘jumped the gun’ because they lacked confidence in

 their showing of probable cause.” Id. (quoting Souza, 223 F.3d at 1204). Rather,

 they pursued a warrant on multiple grounds, and to the extent we are assuming two of

 those grounds were invalid, the district court still had adequate support for its

 conclusion that a warrant would have issued in due course with respect to solely the

                                             9
Appellate Case: 20-3202    Document: 010110724390        Date Filed: 08/15/2022      Page: 10



  shooting. The court’s finding that law enforcement would have obtained and

  executed a valid warrant to search the mobile home for evidence of the shooting was

  not clearly erroneous.

        Before turning to the second factual finding required to apply the inevitable

  discovery exception here—that the evidence at issue would have been found pursuant

  to the lawful warrant—we reject Logan’s legal argument that the district court failed

  to find that the mushroom evidence would have still been found in the north bedroom

  if officers executed a warrant limited to the shooting. We review this argument de

  novo. See Christy, 739 F.3d at 540. It is true, as Logan contends, that probable

  cause alone is insufficient to apply inevitable discovery. See Souza, 223 F.3d at

  1204. However, the district court covered more ground in its findings than Logan

  suggests. The district court stated that, “while executing a warrant to discover

  further evidence of the shooting,” the officers “would have nevertheless discovered

  evidence of the mushroom grow operation.” R. Vol. I at 58. That statement

  contained the very factual finding that inevitable discovery requires—that the

  evidence would have been found on a valid warrant. Logan’s legal argument

  therefore fails because the district court made the findings that it needed to make to

  hold that the inevitable discovery exception applied. Although the district court did

  not make an explicit finding that the mushroom evidence would have been in the

  same spot, at the same time, if a valid warrant were executed, we think that finding is

  implicit within the factual finding that we have excerpted. That only leaves the



                                            10
Appellate Case: 20-3202     Document: 010110724390        Date Filed: 08/15/2022    Page: 11



  question whether the finding had enough support in the record to withstand clear

  error review. It did.

        The district court did not commit clear error by finding that the mushroom

  evidence likely would have been found if officers executed a warrant limited to the

  shooting. Unlike in some inevitable discovery cases, this district court had detailed

  evidence of a warrant execution process that would have been remarkably similar, in

  both scope and timing, to the process associated with the hypothetical, more limited

  warrant that, as we have explained, the district court did not clearly err in finding law

  enforcement would have sought, obtained, and executed. As far as scope, officers

  testified at the suppression hearing that bullet holes and shell casings indicated that

  evidence of the shooting would be found in the north bedroom. A hypothetical

  warrant would have thus led officers into that bedroom, where they would have

  located the mushroom evidence. 1 As far as timing, nothing suggests a warrant

  limited to evidence of the shooting would have been obtained on a slower timeline.

  The comparable warrant process in this case provided the district court with

  “demonstrated historical facts capable of ready verification,” Shrum, 908 F.3d at

  1235 (quoting Nix, 467 U.S. at 444 n.5), that directly supported the court’s finding

  that the mushroom evidence would have inevitably been located by police.




        1
          Although the mushrooms would fall outside the scope of the hypothetical
  search warrant, the plain view doctrine would likely apply. See United States v.
  Muhtorov, 20 F.4th 558, 597–98 (10th Cir. 2021).
                                             11
Appellate Case: 20-3202    Document: 010110724390        Date Filed: 08/15/2022       Page: 12



        The district court also did not commit clear error by its related, implicit

  finding that the mushrooms would not have been moved by the time law enforcement

  officers executing a lawful warrant reached the north bedroom. 2 Testimony at the

  suppression hearing supported the district court’s finding that law enforcement

  officers “secured” the scene while waiting for the warrant to issue. R. Vol. I at 53.

  Specifically, Officer McKenna testified that while Logan was being treated for his

  wounds, other officers remained at the mobile home. Officer Carson also testified

  that it would be “standard procedure” to stand over shell casings “to preserve the

  evidence.” R. Vol. III at 58. When Officer Carson arrived at Logan’s mobile home,

  that is exactly what officers were doing. Notably, this testimony suggests that

  officers were motivated to secure the scene because of the shooting, not because of

  the mushrooms. Moreover, video evidence showed police officers preventing

  individuals unrelated to the investigation from approaching the mobile home. The

  district court did not clearly err by finding that the mushroom evidence would not

  have been moved in a hypothetical timeline where officers were executing a warrant

  to search for evidence of the shooting.

        Finally, we are unpersuaded by Logan’s argument that affirming the inevitable

  discovery issue would create a crime scene exception to the Fourth Amendment.

  Here, the district court did not apply the inevitable discovery exception “just because



        2
          The government suggests that Logan forfeited this specific argument, so we
  should review for plain error. Logan disagrees and seeks de novo review. We need
  not determine which position prevails because the argument fails under any standard.
                                            12
Appellate Case: 20-3202     Document: 010110724390        Date Filed: 08/15/2022    Page: 13



  a crime had occurred,” as Logan suggests on appeal. Aplt. Br. at 34. Instead, the

  district court’s inevitable discovery holding was based on factual findings that law

  enforcement would have obtained a valid warrant and uncovered the mushroom

  evidence while executing that warrant.

        In sum, it is undisputed that law enforcement officers executing a warrant to

  search Logan’s mobile home for mushroom, marijuana, and shooting evidence found

  the mushroom evidence in the north bedroom. The district court thus had abundant

  factual support, rooted in the real-life execution of essentially the same warrant, for

  its finding that officers executing a hypothetical warrant to search the mobile home

  for solely shooting evidence would have done so on the same timeline and found the

  mushroom evidence in the north bedroom. The court did not err by applying the

  inevitable discovery exception.

                                            III.

        We AFFIRM the district court’s denial of Logan’s motion to suppress.


                                              Entered for the Court


                                              Allison H. Eid
                                              Circuit Judge




                                             13